DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a laser irradiation part that introduces incident laser light and irradiates the substrate with the laser light” in claim 1;
“a powder storage part that stores a cladding material powder to be fed to the substrate” in claim 1;
“gas feeding part that feeds the assist gas to the jet nozzle and enables a jet velocity of the assist gas in the gas flow nozzle to be varied” in claim 3;
“a powder replenishment part that replenishes the powder storage part with the cladding material powder when cladding process is not performed” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page 5, lines 7-10 of the specification discloses “in the present embodiment, the laser irradiation part 10 includes a cylindrical body 10 a that forms a laser light path, and for example, a lens 11 is held in the cylindrical body 10 a. In the present embodiment, the jet nozzle 14 can be formed of the inner wall 13 c of the powder storage part 13 and the cylindrical body 10 a of the laser irradiation part 10.”
The specification does not sufficiently describe the structure/ feature of gas feeding part and the powder replenishment part.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3  and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “gas feeding part that feeds the assist gas to the jet nozzle and enables a jet velocity of the assist gas in the gas flow nozzle to be varied” in claim 3 and “a powder replenishment part that replenishes the powder storage part with the cladding material powder when cladding process is not performed” in claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, the gas feeding part and the powder replenishment part will be interpreted to be any structure that capable to provide the corresponding claimed functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi (US 2011/0089151) (cited in IDS). 
    PNG
    media_image1.png
    529
    755
    media_image1.png
    Greyscale

Regarding claim 1, Miyagi teaches a laser cladding apparatus (See fig.5) comprising: 
a processing head (processing head; see the annotation of fig.5) that forms a cladding layer on a substrate (workpiece 6) (see para.[0003] “The present invention relates to laser cladding methods where a powdered filler material is used and laser processing heads for laser cladding.”), 
wherein the processing head includes 
a laser irradiation part (laser emitting unit 13) that introduces incident laser light (laser light 5) and irradiates the substrate with the laser light (See para.[0056] “The laser light 5 oscillated by the laser oscillator 1 is transmitted through the optical fiber 11 to the laser focusing unit 12, where it is focused, and it is irradiated to the workpiece 6 via the laser emitting unit 13.”), 
a jet nozzle (shield gas nozzle 97), into which an assist gas is introduced and which forms a jet of the assist gas around the laser light (laser light 5)(see para.[0057] “The laser emitting unit 13 connected to the laser focusing unit 12 is provided with the gas feed tube 71 and the shield gas nozzle 97, from which the shield gas flow 8 is allowed to blow to the workpiece 6.”), and 
a powder storage part (powder flow path 41) that stores a cladding material powder to be fed to the substrate (See para.[0066] “The filler material powder 4 fed from the powder feed source 2 is delivered through the powder feed tubes 21 to the powder flow path 41”), and 
(powder flow path 41) includes a powder feeding port (powder feeding port; see the annotation of fig.5) that is opened facing a jet region of the assist gas (gas flow 8) (See fig.1).

Regarding claim 2, Miyagi teaches the powder storage part (powder flow path 41) is a container (powder flow path 41 is configured to contain powder) that is sealed except for the powder feeding port (powder feeding port) (See fig.5, powder flow path 41 only has the powder feeding port to communicate to the outside environment.).

Regarding claim 3, Miyagi teaches a gas feeding part (gas feed source 7) that feeds the assist gas to the jet nozzle (shield gas nozzle 97) and enables a jet velocity of the assist gas in the gas flow nozzle to be varied (See para.[0084] “the powder concentration diameter is also adjustable by adjusting the gas flow rate to control the powder delivery angle.” The gas flow rate is adjustable.)

Regarding claim 4, Miyagi teaches the powder storage part (powder flow path 41) is removably supported by the processing head (See para.[0066] and [0071], the powder flow path 41 formed by the inner nozzle 31 and the outer nozzle 32, and the outer nozzle 32 is vertically adjustable along the laser optical axis. Therefore, the position an location is changeable.)

Regarding claim 5, Miyagi teaches a powder replenishment part (powder feed source 2) that replenishes the powder storage part (powder flow path 41) with the cladding (powder feed source 2 is capable to replenishes the material powder to the powder flow path 41); and 
a tube (powder feed tubes 21) that links the powder storage part (powder flow path 41) and the powder replenishment part (powder feed source 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRIS Q LIU/           Examiner, Art Unit 3761  

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726